DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 12/22/2020 is acknowledged.  The traversal is on the ground(s) that A) Group I does not allow for the manufacture of a product that is not covered by Group II (applies to restriction between Groups I and II) and B) that braiding as required of Group I cannot be performed by hand (applies to restriction between Groups I and III and Groups I and IV).
In regard to argument A, the hybrid composite part of claims 23, and dependents thereof, could also be made using a material different process such as additive manufacturing that would not require impregnating the weave with a resin after the braiding has completed.
In regard to argument B, whether the applicant is aware of is not sufficient to overcome that it is possible to do so. Further, in regard to Group III, the method of Group I could be braided on a mechanical braiding device without a non-transitory computer readable medium. In regard to Group IV: Group IV does not require the weave be impregnated with a resin and thus does not require a resin. As 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation of “braiding the second set of fibers forms the second set of into an open pattern” (emphasis added). However, it is unclear from the specification or claims what is meant by “open pattern.” An internet search yielded no clarity on how one of skill in the art with the most reasonable interpretation being that the second fibers are braided in such a way as to have space between other groups of the second fibers or between individual second fibers.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head (US5952067).

In reference to claims 1-3:
Head discloses a method for fabricating a hybrid composite part (Fig. 5), the method comprising: 
braiding a first set of fibers to form a weave having a closed cross-sectional shape (numerals 60-63, col 5 ln 32-41; Fig. 5); 
braiding a second set of fibers into the weave that are chemically distinct from the first set of fibers (numerals 70-73, Figs. 5 and 3A); 
impregnating the weave with a resin (col 6 ln 1-10); and 
hardening the resin within the weave to form a hybrid composite part (col 6 ln 1-10)(claim 1).
wherein: 
braiding the first set of fibers comprises braiding fiberglass (col 6 ln 62-66); and 
braiding the second set of fibers comprises braiding carbon fiber (col 6 ln 62-66)(claim 2).
wherein: 
braiding the first set of fibers comprises braiding fibers that are electrically insulating (col 6 ln 62-66)(Fiberglass is electrically insulating); and 
braiding the second set of fibers comprises braiding fibers that are electrically conductive (col 6 ln 62-66)(carbon fiber is electrically conductive)(claim 3).

In reference to claims 4:
In addition to the discussion of claim 1, above, Head further discloses forming a Faraday cage by braiding a third set of fibers that are electrically conductive, wherein the first set of fibers is sandwiched between the second and third set of fibers (col 4 ln 56-col 5 ln 9; col 7 ln 24-41).

In reference to claim 5:
In addition to the discussion of claim 1, above, Head further discloses wherein: 
braiding the second set of fibers forms the second set of fibers into an open pattern (Fig. 5 showing second fibers 65 and 67 in an “open” pattern weave/braid). 

In reference to claim 6:
In addition to the discussion of claim 1, above, Head further discloses further comprising: selecting a volume ratio of fibers in the first set to fibers in the second set, based on a predefined level of thermal and electrical conductivity in the hybrid composite part. Specifically, Head pre-selects the volume ratio of fibers in the first set to fibers in the second set in order to perform the braiding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Alternatively, Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Head (US5952067) as applied to claim 1, above, and further in view of Worrall (Novel Induction Heating Technique for Joining Carbon Fibre Composites).
In the event it is determined Head does not anticipate Claim 6, Claim 6 is alternatively rejected as unpatentable over Head in view of Worrall. In addition to the discussion of claim 1, above, Head does not disclose further comprising: selecting a volume ratio of fibers in the first set to fibers in the second 
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Head (US5952067) as applied to claim 1, above, and further in view of Sado (US4199637).
In addition to the discussion of claim 1, above, Head further discloses heating the carbon strands. Head does not specifically disclose further comprising: performing induction welding of fibers in the first set to fibers in the second set, by applying an electromagnetic field to the weave. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, induction welding is a well-known technique for joining reinforced thermoplastic materials as evidenced by Worrall.  Worrall further shows that three bonding techniques, including induction welding, are considered the most suitable for industrial applications (pg 5 ln 5-11). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Head with the induction welding bonding of Worrall because all of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742